IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


NICKLOS MICHAEL KOPANON,

              Appellant,

 v.                                                       Case No. 5D17-843

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed August 18, 2017

Appeal from the Circuit Court
for Volusia County,
James R. Clayton, Judge.

James S. Purdy, Public Defender, and
Allison A. Havens, Assistant Public
Defender, Daytona Beach, for Appellant.


Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       We affirm Nicklos Michael Kopanon's judgment and sentence. However, we

remand this matter with instructions for the trial court to identify which terms of probation

Kopanon violated, and to correct a scrivener’s error that incorrectly states that Kopanon
admitted to violating his probation. See Patt v. State, 876 So. 2d 1278 (Fla. 5th DCA

2004); Brinson v. State, 866 So. 2d 1268, 1269 (Fla. 5th DCA 2004).

      AFFIRMED; RAMANDED with instructions.


SAWAYA, PALMER and WALLIS, JJ., concur.




                                          2